Citation Nr: 0708691	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for appendicitis.  

2.  Entitlement to service connection for acute 
pyelonephritis.  

3.  Entitlement to service connection for benign positional 
vertigo, also claimed as dizziness and back pains.  

4.  Entitlement to service connection for benign prostatic 
hypertrophy.  

5.  Entitlement to service connection for status post 
transurethral resection of the prostate.  


REPRESENTATION

Veteran represented by:  Rodrigo G. Fajanela, Sr., Agent


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty with 
the New Philippine Scouts from September 1946 to April 1949.  
The veteran has indicated that the spelling of his last name 
on service documents and VA records is incorrect.  For the 
sake of continuity, the Board identifies the veteran using 
the incorrect spelling but notes this for the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has appendicitis, or residuals thereof, 
that is related to disease or injury of service origin. 

2.  The medical evidence shows that acute pyelonephritis was 
first clinically manifest years after the veteran's discharge 
from active service in April 1949; acute pyelonephritis is 
not shown to be due to disease or injury during military 
service or to have manifested to a compensable degree within 
one year of separation from active duty.  

3.  The medical evidence shows that benign positional 
vertigo, also claimed as dizziness and back pains, was first 
clinically manifest years after the veteran's discharge from 
active service in April 1949; benign positional vertigo is 
not shown to be due to disease or injury during military 
service.  

4.  The medical evidence shows that benign prostatic 
hypertrophy was first clinically manifest years after the 
veteran's discharge from active service in April 1949; benign 
prostatic hypertrophy is not shown to be due to disease or 
injury during military service.  
 
5.  The medical evidence shows that the veteran underwent a 
transurethral resection of the prostate many years after the 
veteran's discharge from active service in April 1949; the 
transurethral resection of the prostate is not shown to be 
due to disease or injury during military service.  


CONCLUSIONS OF LAW

1.  Appendicitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006).  

2.  Acute pyelonephritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).  

3.  Benign positional vertigo, also claimed as dizziness and 
back pains, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

4.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).  

5.  Status post transurethral resection of the prostate was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in February 2004.  The notice advised the veteran of what was 
required to prevail on his claims of service connection, that 
is, evidence showing that his claimed conditions existed from 
military service to the present; what specifically VA had 
done and would do to assist in the development of the claims; 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal agencies, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence, which includes 
evidence in his possession that pertained to his claims.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date of the disability and degree of 
disability assignable). 

As to the effective date and degree of disability assignable, 
notice was issued by RO letter in January 2007.  In any 
event, as the claims are denied, no effective date and 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
to request a hearing.  The RO was unsuccessful in obtaining 
the veteran's service medical records, for the reason that 
they were presumably destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in the early 
1970s.  Several private medical certificates and records in 
the claims file were submitted by the veteran himself.  He 
has not identified any other pertinent records, to include VA 
records, for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in an effort to 
substantiate the claim for the reason that a medical 
examination or opinion is not necessary to decide these 
claims.  38 U.S.C.A. § 5103A(d).  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or 
more and nephritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Factual Background

Service department records indicate that the veteran's active 
military service consisted of service with the New Philippine 
Scouts from September 1946 to April 1949.  The veteran's 
service medical records, to include summary reports from the 
Office of the Surgeon General, are unavailable.  
Documentation in the file dated in March 2004 and May 2006 
shows that efforts to obtain the service medical records were 
unsuccessful because the records were presumed destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.  

Numerous private medical records, in the form of medical 
certificates dated in 1995 and 2003, are of record, 
indicating treatment in various Philippine hospitals for a 
variety of ailments.  In July 1994, the veteran was 
hospitalized for acute pyelonephritis.  In January 2003, he 
was hospitalized for a prostate problem (diagnosis was rule 
out prostate cancer).  Subsequently in January 2003, the 
veteran was hospitalized with complaints of dizziness, back 
pains, and chills.  The diagnosis was benign positional 
vertigo.  In October 2003, he was hospitalized and his 
diagnoses were benign positional vertigo, urinary tract 
infection, and benign prostatic hypertrophy.  He was advised 
to rest for one month.  Subsequently in October 2003, the 
veteran was admitted for treatment of benign prostatic 
hypertrophy, and he underwent a transurethral resection of 
the prostate.  There are no other medical treatment records 
in the file.  

In several statements, the veteran claims that following six 
months of strenuous military training he was treated for 
appendicitis from April 1947 to May 1947 by an American 
doctor at the 22nd General Hospital, Quezon City, the 
Philippines.  He indicated that he got well as a result of 
his treatment.  As for the other conditions at issue, he 
asserts that these arose subsequent to service in the early 
1950s and should be service-connected through "presumptive" 
means.  With regard to these "presumptive conditions", he 
stated that he was treated in 1950 for sudden dizziness with 
back pains and in 1951 for urinary difficulty.  He also 
provided information concerning treatment in 1994 (for 
pyelonephritis only) and 2003.  In the substantive appeal 
statement, it was noted that between 1959 and 1993, the 
veteran's conditions did not recur, but that since 1993 the 
veteran has been ill intermittently.  

Analysis

1.  Appendicitis

The veteran's service medical records, as noted previously, 
are not available, presumably having been stored in an area 
affected by a fire in 1973.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

With regard to this issue, however, the appeal turns on what 
the evidence shows in terms of a current medical diagnosis.  
A review of the medical records shows that there is no 
competent evidence that the veteran has appendicitis, or 
residuals thereof.  

To the extent that the veteran relates appendicitis to 
service, where as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
appendicitis to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In the absence of medical evidence of current appendicitis, 
or residuals thereof, service connection cannot be granted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current appendicitis, or residuals thereof, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

2.  Remaining Claims

As noted, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
where the veteran's service medical records are unavailable 
through no fault of his own.  It is noted, however, that the 
veteran does not claim that the conditions of acute 
pyelonephritis, benign positional vertigo claimed as 
dizziness and back pains, benign prostatic hypertrophy, and 
status post transurethral resection of the prostate actually 
arose during his active duty period.  He clearly asserted 
that they initially became manifest after military service.  
In other words, he does not claim that the service records, 
even if available, would demonstrate the onset of these 
claimed disabilities.  

Assuming from the private medical evidence on file that the 
veteran is currently diagnosed with acute pyelonephritis, 
benign positional vertigo claimed as dizziness and back 
pains, benign prostatic hypertrophy, and residuals from a 
transurethral resection of the prostate, there is no evidence 
to show that these disabilities were related to a disease or 
injury that was incurred during the veteran's period of 
active duty.  The private medical records in the claims file 
simply do not document this.  And there is no medical 
evidence to show that the onset of pyelonephritis became 
manifest during the one-year presumptive period following the 
discharge from active duty in April 1949.  The veteran does 
assert that his conditions of acute pyelonephritis, benign 
positional vertigo claimed as dizziness and back pains, 
benign prostatic hypertrophy, and status post transurethral 
resection of the prostate all developed shortly after his 
period of active duty, but there is no medical evidence to 
substantiate this.  Rather, the medical evidence shows that 
they developed many years later.  

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable evidence 
of a medical nexus between acute pyelonephritis, benign 
positional vertigo claimed as dizziness and back pains, 
benign prostatic hypertrophy, and a transurethral resection 
of the prostate on the one hand and service (or the post-
service year regarding pyelonephritis) on the other hand, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for appendicitis is denied.  

Service connection for acute pyelonephritis is denied.  

Service connection for benign positional vertigo, also 
claimed as dizziness and back pains, is denied.  

Service connection for benign prostatic hypertrophy is 
denied.  

Service connection for status post transurethral resection of 
the prostate is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


